DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 21 January 2022.
2.  Claims 1, 3 and 5-11 are pending in the application.
3.  Claims 1, 3 and 5-11 have been allowed.
4.  Claims 2 and 4 have been cancelled.
Allowable Subject Matter
5.  Claims 1, 3 and 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1 and 9 the applicant has been amended to include the features of dependent claim 2 and allowable dependent claim 4, which depends from claim 2.  Since independent claims 1 and 9 contain allowable subject matter the claims have been allowed.  With respect to independent claims 8 and 10 the applicant’s arguments have been considered persuasive.  Specifically, the prior art does not disclose, teach or fairly suggest the limitations of “the at least one first processor is configured to execute the instructions to transmit the token and the maintenance command included in the transmission request to the in-vehicle device in response to the reception of the transmission request transmitted from the terminal device whose worker authentication information has been successfully authenticated” and “the at least one third processor is configured to execute the instructions to verify the issued token and the token received from the server device, and cause the maintenance command to be executed, received with the token from the server device, when verification succeeds”, as recited in independent 
Any claims not directly addressed are allowed on the virtue of their dependency.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
6.  The following references have been considered relevant by the examiner:
A.  Keyser U.S. Patent No. 10,296,355 B2 directed to a method for the configuration of electronic devices and in particular for the configuration of components of an access control system for persons or vehicles [column 1, lines 12-15].
B.  Lynn US 2005/0254514 A1 directed to an electronic token useable for controlling access to a resource [abstract].
C.  Hessler US 2017/0006009 A1 directed to mobile peer authentication and asset control [abstract].
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492